DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 5-13 is/are rejected under under 35 U.S.C. 103 as obvious over Mauldin et al. (US 2013/0094729, hereinafter Mauldin ‘729) in view of Hossack et al. (US 6,322,505, hereinafter Hossack ‘505).
In re claim 1, Mauldin ‘729 teaches a method, comprising: generating a first acoustic imaging pulse sequence to insonify a tissue region; receiving first echoes elicited by the first acoustic imaging pulse sequence (fig. 5, 506); generating a second acoustic imaging pulse sequence to insonify the tissue region, the tissue region including a contrast medium agitated by insonation (fig. 5, 504 agitation, 508, it would have been obvious that either 506 or 508 will return echoes for imaging); receiving second echoes elicited by the second acoustic imaging pulse sequence (508); generating a weighting map (0038-0042) using imaging information obtained by evaluation of a similarity metric (0036, 0042) between images corresponding to the received first echoes and the received second echoes (0008, 0009, 0035, it would have apply 0035-0038 to ensembles of echo data in order to reduce clutter artifacts ); and 
Mauldin ‘729 did not explicitly teach applying the weighting map to an image to weight at least a region of the image, but teaches “construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weightings and the respective singular value decompositions” (claim 13).
Hossack ‘505 teaches generating a weighting map using imaging information obtained by evaluation of a similarity metric between images generated from the received first echoes and the received second echoes (col. 14, lines 49-63; col 15, lines 24-67); and applying the weighting map to an image to weight at least a region of the image (col. 4, line 38-col. 5, line 40), the region corresponding to a spatial location of the contrast medium to emphasize or de-emphasize (col. 5, lines 10-15) the spatial location of the contrast medium (col. 16, line 66-col. 17, line 8) in the image (col. 15, lines 57-65).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 to include the features of Hossack ‘505 in order to recover the ultrasound data prior to one or more ultrasound image processing steps, so that an image or images may be generated based on different ultrasound image processing without having to reacquire the ultrasound data from a patient. 
In re claim 2, Mauldin ‘729 teaches comprising generating an acoustic radiation force (ARF) pulse sequence to agitate the contrast medium in the tissue region (fig. 5, 504). 

In re claim 6, Mauldin ‘729 teaches wherein the contrast medium comprises microbubbles (0056). 
In re claim 7, Mauldin ‘729 teaches wherein the microbubbles are adherent to a region of interest for performing contrast imaging of the region of interest (0058). 
In re claim 8, Mauldin ‘729 teaches the similarity metric comprises a decorrelation determination (0042). 
In re claim 9, Mauldin ‘729 teaches wherein the receiving the first and second echoes includes receiving acoustic energy in a range of frequencies including a subharmonic or an integer multiple of the fundamental frequency (0060-0062, 0073, fig. 7B, note that any ratio is showing the integer multiple of the fundamental frequency). 
In re claim 10, Mauldin ‘729 teaches wherein applying the weighting map to the image comprises applying the weighting map to at least one of a first image constructed using the received first echoes or a second image constructed using the received second echoes (0071, 0073). 
Hossack ‘505 also teaches applying the weighting map to the image comprises applying the weighting map to at least one of a first image constructed using the received first echoes or a second image constructed using the received second echoes (col. 14, lines 6-62).
In re claim 11, Hossack ‘505 teaches wherein the generating the weighting map comprises generating the weighting map using imaging information obtained by 
Mauldin ‘729 teaches wherein the generating the weighting map comprises generating the weighting map using imaging information obtained by decorrelation between images generated from to the received first echoes and the received second echoes includes applying a decorrelation-based filter to select and weigh a specified range of decorrelation values (0039-0042, 0051, 0075).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 to include the features of Hossack ‘505 in order to recover the ultrasound data prior to one or more ultrasound image processing steps, so that an image or images may be generated based on different ultrasound image processing without having to reacquire the ultrasound data from a patient, and to include the decorrelation feature of Mauldin ‘729 in order to reduce motion/clutter artifact when injected contrast agent is microbubble. 
In re claim 12, Mauldin ‘729 teaches wherein the decorrelation-based filter includes a Gaussian profile as a function of decorrelation value (0039-0042, 0051, 0075). 
In re claim 13, Mauldin ‘729 teaches wherein the decorrelation-based filter includes a specified profile as a function of decorrelation value (0033-0042, 0051, 0075), the profile including a portion having a weighting to selectively (0003, 0038, 0040, 0059, claim 8) pass or suppress (any filtering is at least pass some and/or suppress some) imaging information using the value (fig. 3, 304, low Dim.) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin ‘729 and Hossack ‘505 in view of Jensen et al. (US 2005/0124895, hereinafter Jensen ‘895). 
In re claim 4, Mauldin ‘729 fails to teach wherein at least one of the first or second acoustic imaging pulse sequences is selected to suppress echoes at a fundamental frequency; and wherein the receiving the first and second echoes includes receiving acoustic energy having a range of frequencies offset from a fundamental frequency associated with the first and second acoustic imaging pulse sequences. 
Jensen ‘895 teaches wherein at least one of the first or second acoustic imaging pulse sequences is selected to suppress echoes at a fundamental frequency (0023); and wherein the receiving the first and second echoes includes receiving acoustic energy having a range of frequencies offset from a fundamental frequency associated with the first and second acoustic imaging pulse sequences (0029, 2nd, 3rd, 4th, harmonics are offset from the fundamental frequency).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 and Hossack ‘505 to include the harmonic features of Jensen ‘895 in order to reduce imaging artifacts. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin ‘729 and Hossack ‘505 in view of Hossack et al. (US 6,364,835, hereinafter Hossack ‘835).

Hossack ‘835 teaches: For any given transducer and frequency there is a range (which can be experimentally measured) beyond which the displayed signal is unreliable because the acoustic signal is approximately the same size as or less than the electronic noise threshold of the system. This range can be pre-computed for all transducers and operating conditions or measured on test objects and then stored in a look up table (col. 10, lines 57-63).
Note that applicant describes [0048]: 
A measurement of noise intensity through depth was acquired by collecting, as an illustrative example, 50 frames of receive data without any transmission signal while applying the same time gain compensation settings as used in other imaging acquisitions. In the absence of an ultrasound transmit pulse sequence, only electronic noise was received by the system.
Hence, it would have been obvious that: Hossack ‘835 teaches wherein the generating the weighting map comprising generating the weighting map using imaging information obtained by decorrelation between images corresponding to the received 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 and Hossack ‘505 to include the ARF features of Hossack ‘835 in order to reduce electronic noise. 

Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin ‘729 and Hossack ‘505 in view of Mauldin, JR. et al. (US 2015/0150534, hereinafter Mauldin ‘534).
In re claims 15 and 17, Mauldin ‘729 fails to teach wherein generating the ARF pulse sequence comprises using at least one of a range of frequencies, a burst duration, a count of bursts, an overall burst sequence length, or a focusing scheme that differs from pulse sequences used for the first and second acoustic imaging pulse sequences; wherein generating the ARF pulse sequence includes varying at least one parameter of the respective ARF pulses over a duration of the ARF pulse sequence or over a duration of respective ARF pulse sequences. 

In re claim 17, Mauldin ‘534 teaches wherein generating the ARF pulse sequence includes varying at least one parameter of the respective ARF pulses over a duration of the ARF pulse sequence or over a duration of respective ARF pulse sequences (0082-0083).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 and Hossack ‘505 to include the ARF features of Mauldin ‘534 in order to enhance detection of specifically, versus non-specifically, bound adherent microbubbles as they can guide selection of parameter extraction for optimal detection sensitivity and specificity. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin ‘729 and Hossack ‘505 in view of Fan et al. (US 2013/0345565, hereinafter Fan ‘565).
In re claim 16, Mauldin ‘729 and Hossack ‘505 fail to teach wherein generating the ARF pulse sequence comprises using an amplitude that is lower than corresponding amplitudes of the first and second acoustic imaging pulse sequences. 
Fan ‘565 teaches: [0031] In an acoustic radiation force example, a 400 cycle transmit waveform with power or peak amplitude levels similar or higher than B-Any acoustic radiation force imaging (ARFI) sequence may be used. Any number of cycles may be used. Any amplitude may be used. Due to the greater number of cycles in act 34 as compared to act 30, the transmit beam of act 34 has a greater power than the transmit beam of act 30. Greater power may alternatively or additionally result from a greater amplitude, aperture size, different frequency, or combinations thereof… [00Further alteration is provided in response to estimated attenuation or absorption. For example, a lower transmit and/or receive frequency may be used for tissue associated with greater attenuation.
Applicant has not disclosed any significance of importance of generating the ARF pulse sequence comprises using an amplitude that is lower than corresponding amplitudes of the first and second acoustic imaging pulse sequences. 
Fan ‘565 teaches Any acoustic radiation force imaging (ARFI) sequence may be used. Any number of cycles may be used. Any amplitude may be used.
Hence, It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Mauldin ‘729 and Hossack ‘505 to include the AFR teachings of Fan ‘565 to provide different amplitude as matter of a design choice to push the microbubbles of different size. 

Response to Arguments
Applicant's arguments filed on April 30, 2021 have been fully considered but they are not persuasive. 

The applied portion of Hossack ’505 at col. 14+ mentions “FIR or HR persistence filtering.” (See Hossack ’505 at col. 14, ll. 41+.) One of ordinary skill would by no means equate such persistence filtering as a “similarity metric.” By contrast, such “persistence filtering” refers to blending of frames filter coefficients merely set an “amount of contribution from previous frames.” (Hossack ’505 at ll. 56+.) While Hossack '505 does mention a "minimum sum of absolute differences" at col. 15, ll. 4-5 and ll. 6-7, such a determination is used only for alignment of different frames, not for any sort of emphasis of a particular region of an image.
The Examiner disagrees. 
Applicant is cherry picking the cited reference section. The Examiner has cited col. 4, col. 5, col. 14, col. 15, col. 16 and col. 17. Yet, applicant only choose col. 14 and col. 15 as argument. At most, Applicant discussed about col. 5 as well. 
Applicant has NEVER claimed what similarity metric could be or could not be. Even from the specification, the similarity metric could be: 
determined using, as illustrative examples, an inter-frame signal correlation, a sum of absolute differences, a normalized one-dimensional (1D) or two-dimensional (2D) cross-correlation, or a normalized singular spectrum area. These similarity measurements can then be used as inputs into a mapping function where high similarity between frames is mapped to low values and low similarity is mapped to high values, such as shown at 408. An output, shown at 410, of the mapping function can be multiplied by the original image at 414, such as to product a final image at 412 of microbubble signal along with an attenuated tissue signal. … For example, a noise profile can be obtained at 416, and a contribution from the noise profile 416 can be removed from an image including the similarity metric values, such as the image shown at 406. In an example, inter-frame registration can be performed such as to align one or more features in the imaging frames acquired at 402 before determining a similarity metric such as decorrelation between the imaging frames [0045]. 
With respect to “similarity metric,” Applicant has not identified what it is and what it isn’t in the specification. So two images can be similar or not, in shape, in noise profile, in contrast, in orientation, in subject of interest, or in anything that could be defined as “similar.” Is apple similar than orange? Maybe, they are fruits, or they are somewhat similar in shape as compare to human heart. Correlation or decorrelation evaluation of two sets of date is at least teaching something is similar or not. 

[0036] The right singular vectors can indicate directions of maximum variance through a "slow time" (e.g., frame length) dimension, as compared to a "fast time" dimension (e.g., depth dimension), and thus describe one or more motion characteristics of underlying scatterers…
[0048] The present inventors have recognized, among other things, that determining respective sets of PCA basis functions and filter coefficients for respective spatial locations of an image is advantageous as compared to determining a single set of basis function for an entirety of the image.
[0049] In this manner, respective pixel locations can each be assigned singular vectors and singular values that correspond to the SVD result, such as when an ensemble of interest corresponding to a pixel of interest is placed at x.sub.M/2,N/2 in X. The value of M can be determined, such as using an SVF kernel window length, and N can correspond to an SVF ensemble length. Pixel locations at the edge of the echo data set need not be filtered if the M.times.N window to form X lies temporally or spatially outside of the sampled echo values (e.g., at an image boundary).
Hence, Mauldin ‘729 teaches generating a weighting map (0038-0042) using imaging information obtained by evaluation of a similarity metric (0036, 0042) between images (note that applicant has not positively claim how a similarity metric is obtain either from images or from echos; rather applicant merely claims that some similarity metric can be obtained between images) corresponding to the received echoes. 
Furthermore, Hossack ‘505 teaches the similarity of two frames as defined by the Applicant in para 0045. Hossack ‘505 specifically teaches: 
the frames of ultrasound data are aligned as a function of a region of interest. Image distortion may limit the ability to determine the correlation between two entire frames of data… Other locations within the image, such as the top or at the bottom of the image or both, may be used. Smaller or larger region of interests, including regions of interest less than two speckle periods wide or high, are possible. The selected region of interest (ROI) is used to determine the correlation and corresponding translation in range, azimuth and/or rotation between any two frames of ultrasound data. Further, as the image with the ROI moves, the ROI defining box is moved as appropriate to designate the same physical area of the patient.
Hence, Hossack ‘505 teaches the evaluation of similarity metrics between images generated from the received echoes. 

Applicant argues: 
“Even if Hossack '505 mentions emphasizing contrast within a target or combining contrast ultrasound data with high resolution ultrasound data (see Hossack at col. 5, ll. 15+), such generic recitations of "filtering," or correlation estimation for alignment, without more, fail to disclose or even suggest generating a weighting map using imaging information obtained by evaluation of a similarity metric between images generated from the received first echoes and the received second echoes and applying the weighting map to an image to weight at least a region of the image, the region corresponding to a spatial location of the contrast medium to emphasize or de-emphasize the spatial location of the contrast medium in the image. Elsewhere, Hossack '505 mentions "weighting," at col. 5, ll. 57+, but such "weighting" refers to how the correlation values themselves are used, not to correlation values being used to determine weighting, and again, this is in the context of alignment (e.g., "translation" or "rotation"). (See Hossack at '505 at col. 5, ll. 57-65 as applied by the Office).
Applicant has not claimed how the map is obtained and how the map uses the evaluation of the similarity metric. Applicant has not limited the scope of “imaging information.” Could imaging information contain the way the echo is emitted or received”? The evaluation could lead to echo parameter as an imaging information. Furthermore, without any of further positively claiming limitations, generating a map could be independently done even after evaluation of something else.
Furthermore, from the specification, Applicant describes that: 
At 410, a weighting map using information obtained by decorrelation at 406 of obtained imaging information can be generated, and at 414, the weighting map can be applied to an image to weight (e.g., emphasize or de-emphasize) a region of the image corresponding to a spatial location of a contrast medium, such as to produce a resulting weighted representation 412, such as an image for presentation to a user [0044] … In the example of FIG. 4, a decorrelation-based weighting filter can be applied to the mapping profile at 408, such as to suppress imaging information corresponding to static or slow-moving features such as tissue. A noise contribution (appearing as a spike in the decorrelation values to the right of the weighting filter) can also be suppressed using the weighting filter. In this manner, low -decorrelation information (e.g., tissue information) and high -decorrelation information (e.g., noise) can be attenuated to provide a resulting re-mapped decorrelated image at 410 that can be used as a map to weight one or more of the imaging frames obtained at 402 [0046].

Hosscak ‘505 again teaches: 
The selected region of interest (ROI) is used to determine the correlation and corresponding translation in range, azimuth and/or rotation between any two frames of ultrasound data. Further, as the image with the ROI moves, the ROI defining box is moved as appropriate to designate the same physical area of the patient. Alternatively, the region of interest is emphasized over the other regions within the frames of data, such as applying weighted averaging to correlation calculations. A higher weight is applied to the correlation value for the region of interest than to correlation values associated with other regions.
So Hossack ‘505 teaches generating a weighting map (A higher weight is applied to the correlation value for the region of interest than to correlation values associated with other regions) using imaging information (Applicant has not defined how and what imaging information is used) obtained by evaluation of a similarity metric … applying the weighting map to an image to weight at least a region of the image (A higher weight is applied to the correlation value for the region of interest than to correlation values associated with other regions), the region (note that as shown above user can choose any ROI as user so chooses) corresponding to a spatial location of the contrast medium to emphasize or de-emphasize the spatial location of the contrast medium in the image (In one example, the walls of a chamber of the heart are outlined or selected as the region of interest. All the signals associated with the presence of an injected contrast agent are integrated. A wash-out curve or wash-in curve showing the rate of contrast agent entry or ejection from the chamber is produced. Other quantities may be calculated.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793